DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This application is in response to the filing on July 6th, 2020. Claim(s) 1-5 are pending and are examined below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Control device in Claim 1
Prong A: Invoked despite the absence of the word “means” (Nonce term: device)
Prong B: Invoked as the term is modified by functional language (“Control device configured to…”, “…control device is configured to…”)
Prong C: Invoked as it’s not modified by sufficient structure (“…control the electric motor”, “act as…”)
Feedforward control section in Claim 1
Prong A: Invoked despite the absence of the word “means” (Nonce term: section)
Prong B: Invoked as the term is modified by functional language (“…feedforward control section configured based on…”)
Prong C: Invoked as it’s not modified by sufficient structure (“transfer function simulating…receiving as an input…outputting a base command torque”)
Timing estimation section in Claims 1 and 2
Prong A: Invoked despite the absence of the word “means” (Nonce term: section)
Prong B: Invoked as the term is modified by functional language (“timing estimation section estimating…”, “timing estimation section calculates…estimates…”)
Prong C: Invoked as it’s not modified by sufficient structure (“a timing at which a backlash between the plurality of power transmission components is eliminated”, “an integrated relative angle of the electric motor with respect to the drive wheel after a start of reduction of the backlash…the timing is when a calculated integrated relative angle reaches a designated backlash amount.”)
Power Transmission System in Claims 1-4
Prong A: Invoked despite the absence of the word “means” (Nonce term: system)
Prong B: Invoked as the term is modified by functional language (“…power transmission system includes…”, “…inputted into the power transmission system.”)
Prong C: Invoked as it’s not modified by sufficient structure (“…an angular velocity of the electric motor and an angular velocity of the drive wheel…”, “…the correction torque has a phase opposite to a waveform of torque generated due to the elimination of the backlash…”, “…a torque that is presumed to be generated due to the elimination of the backlash…”)
Input torque setting section in Claim 4
Prong A: Invoked despite the absence of the word “means” (Nonce term: section)
Prong B: Invoked as the term is modified by functional language (“input torque setting section setting…”)
Prong C: Invoked as it’s not modified by sufficient structure (“…a torque that is presumed to be generated due to the elimination of the backlash and inputted into the power transmission system”)
Filter processing section in Claim 4
Prong A: Invoked despite the absence of the word “means” (Nonce term: section)
Prong B: Invoked as the term is modified by functional language (“filter processing section applying…”)
Prong C: Invoked as it’s not modified by sufficient structure (“…a filter processing to reduce a natural resonance frequency component of the power transmission system and outputting a second predicted torque”)
Subtraction section in Claim 4
Prong A: Invoked despite the absence of the word “means” (Nonce term: section)
Prong B: Invoked as the term is modified by functional language (“subtraction section subtracting…”)
Prong C: Invoked as it’s not modified by sufficient structure (“…the first predicted torque from the second predicted torque to calculate the correction torque.”)
The examiner notes that the torque correction section in Claims 1 and 4 does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraphs since the torque correction section is modified by sufficient structure which is described in Claim 4 (“Input torque setting section”, “Filter processing section”, “Subtraction section”). However, the individual structures presented in Claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Control Device, Feedforward control section, Timing estimation section, Input torque setting section, Filter processing section, Subtraction section: Paragraph [0020] describes the structure of the control device (“The control device 40 includes an electronic control unit (ECU) having a processor 40a and a memory 40b.”). Since the control device is configured to act as a feedforward control section, timing estimation section, and a torque correction section (Claim 1 and Specification Paragraph [0007]: “The control device is configured to act as: a feedforward control section … a timing estimation section … and a torque correction section ...”), where the torque correction section contains an input torque setting section, filter processing section, and subtraction section (See Claim 4 and Specification Paragraph [0010]), the structures of those sections are the same as the structure of the control device as described in Paragraph [0020].
Power Transmission System: Paragraph [0025] describes that the power transmission system is a Powertrain (“The plant (i.e., control object) in the control system shown in FIG. 2 is a ‘power transmission system PT (Power Train) from the electric motor 14 to the drive wheel 12’”).  A power train is a structure that is old and well known in the art (i.e. the grouping of components that transmit the power from an engine and/or a motor-generator into rotational energy for the wheels, to include the drive shaft, the clutch/-es, differential, axles, etc.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Oono (WO2013157313A1) in view of Motosugi et. al. (US 20130184918 A1), herein Motosugi.
As to Claim 1, Oono discloses 
An electrified vehicle system (Description WO2013157313A1 Line 10: “electric vehicle”, being treated as an electrified vehicle system) comprising: 
an electric motor coupled to a drive wheel via a plurality of power transmission components (Description WO2013157313A1 Line 288: “motor connected to the drive wheels”); and 
a control device configured to control the electric motor (Description WO2013157313A1 Lines 73-76: “The control device for an electric vehicle of the present invention is applicable to an electric vehicle that includes an electric motor as a part or all of the drive source of the vehicle and can travel by the driving force of the electric motor, and is applicable not only to the electric vehicle but also to a hybrid vehicle.”)
wherein the control device is configured to act as: 
a feedforward control section (Description WO2013157313A1 Line 156: “vibration suppression control feedforward calculation unit 402”) configured based on a transfer function simulating vibration transmission characteristics of a power transmission system from the electric motor to the drive wheel (Description WO2013157313A1 Lines 156-164)
…
a torque correction section (Description WO2013157313A1 Line 309: “control block 47”) applying, to the base command torque, a correction torque for reducing a vibration generated in the power transmission system due to elimination of the backlash, in response to an arrival of the timing estimated by the timing estimation section (Description WO2013157313A1 Lines 298-313). 
Oono does not disclose a timing estimation section estimating, based on information on the power transmission system, a timing at which a backlash between the plurality of power transmission components is eliminated. 
However, Motosugi, in the same field of endeavor teaches
…
a timing estimation section (Paragraph [0030]: “The vibration suppression control unit 9b”) estimating, based on information on the power transmission system, a timing at which a backlash between the plurality of power transmission components is eliminated (Paragraph [0046]: Equation (1), Paragraph [0059]: “…drive wheel angular velocity… is kept below or equal to a predetermined value for a predetermined time, a complete match will be confirmed for ON determination (for example, time Tfb in FIG. 6 represents "the complete match determination timing")…”); and 
…
Therefore it would have been obvious to one of ordinary skill in the art to combine the features of the electric motor and the control device containing a feedforward control section and torque correction section with the a timing estimation section estimating, based on information on the power transmission system, a timing at which a backlash between the plurality of power transmission components is eliminated. Doing so would help prevent or damp unexpected vibrations during interruptions in torque transmission (Paragraph [0005]).
As to Claim 2, Oono, in view of Motosugi, teaches the electrified vehicle system according to claim 1 and further teaches wherein the information on the power transmission system includes an angular velocity of the electric motor (Description WO2013157313A1 Lines 392-393: “ωm: Motor angular velocity”) and an angular velocity of the drive wheel (Description WO2013157313A1 Line 393: “ωw: Drive angular velocity”). 
Motosugi further teaches wherein the timing estimation section (Paragraph [0030]: “The vibration suppression control unit 9b”) calculates, based on a relative angular velocity of the angular velocity of the electric motor with respect to the angular velocity of the drive wheel, an integrated relative angle of the electric motor with respect to the drive wheel after a start of reduction of the backlash, and estimates that the timing is when a calculated integrated relative angle reaches a designated backlash amount (Paragraphs [0046]: Equation (1), Paragraph [0059]: “…drive wheel angular velocity… is kept below or equal to a predetermined value for a predetermined time, a complete match will be confirmed for ON determination (for example, time Tfb in FIG. 6 represents "the complete match determination timing")…”). 
It would have been obvious to combine the angular velocities of the electric motor and drive wheel with the integrated relative angle of the electric motor with respect to the drive wheel after a start of reduction of the backlash and the estimate of the timing is when a calculated integrated relative angle reaches a designated backlash amount. Doing so would help in the angle calculating the timing.
As to Claim 3, Oono, in view of Motosugi, teaches the electrified vehicle system according to claim 1 and further teaches wherein the correction torque has a phase opposite to a waveform of torque generated due to the elimination of the backlash and inputted into the power transmission system (Description WO2013157313A1 Lines 416-418: “The configuration of the vibration damping control FF calculation unit 402B is shown in FIG. 13 from the filter Fs (s) that compensates for the phase shift due to the tire friction force”).
As to Claim 4, Oono, in view of Motosugi, teaches
The electrified vehicle system according to claim 1, 
wherein the torque correction section (Description WO2013157313A1 Lines 12-15: “drive torque required value of the drive motor calculated from the accelerator opening and the vehicle speed is filtered to remove or reduce the natural vibration frequency component of the torque transmission system of the vehicle, and the drive torque target value is calculated”) includes: 
an input torque setting section setting, as a stepped first predicted torque, a torque that is presumed to be generated due to the elimination of the backlash and inputted into the power transmission system (Description WO2013157313A1 Lines 387-389, 396-400);
a filter processing section (Description WO2013157313A1 Line 289: “A filtering process…”) applying, to the first predicted torque, a filter processing to reduce a natural resonance frequency component of the power transmission system and outputting a second predicted torque (Description WO2013157313A1 Lines 290-293);
…
Oono further renders obvious a subtraction section (Description WO2013157313A1 Line 175: “subtractor 44”) subtracting the first predicted torque from the second predicted torque to calculate the correction torque (Description WO2013157313A1 Lines 175-176: “difference between the estimated value ωm ^ of the motor rotation speed and the actual motor rotation speed ωm”; it should be noted that a subtractor is used to take the difference of an estimated motor rotation speed and an actual motor speed to calculate a correction motor rotation speed, which is merely an obvious variant to a subtractor that instead takes the difference of two predicted torques to calculate a correction torque, because motor torque is known to be inversely proportional to motor rotation speed given the physics equation torque equals power divided by angular velocity (i.e. given the same amount of power supplied to the motor, a low rotation speed results in high output torque whereas a high rotation speed results in low output torque)).
As to Claim 5, Oono discloses 
A control method of controlling an electrified vehicle (Description WO2013157313A1 Lines 10-11: “control method for the electric vehicle”) equipped with an electric motor coupled to a drive wheel via a plurality of power transmission components (Description WO2013157313A1 Line 288: “motor connected to the drive wheels”), and a control device (Description WO2013157313A1 Lines 73-76: “The control device for an electric vehicle of the present invention is applicable to an electric vehicle that includes an electric motor as a part or all of the drive source of the vehicle and can travel by the driving force of the electric motor, and is applicable not only to the electric vehicle but also to a hybrid vehicle.”) including a feedforward control section (Description WO2013157313A1 Line 156: “vibration suppression control feedforward calculation unit 402”) configured based on a transfer function simulating vibration transmission characteristics of a power transmission system from the electric motor to the drive wheel (Description WO2013157313A1 Lines 159-165), 
the control method comprising: 
inputting, to the feedforward control section, a required torque of the electric motor from a driver (Description WO2013157313A1 Lines 12-15: “Conventionally, the drive torque required value of the drive motor calculated from the accelerator opening and the vehicle speed is filtered to remove or reduce the natural vibration frequency component of the torque transmission system of the vehicle, and the drive torque target value is calculated.”); 
outputting, from the feedforward control section, a base command torque of the electric motor (Description WO2013157313A1 Lines 15-17: “A motor control device for an electric vehicle that controls the current of the drive motor so that the torque of the drive motor matches the drive torque target value is known”); 
…
applying, to the base command torque, a correction torque for reducing a vibration generated in the power transmission system due to elimination of the backlash, in response to an arrival of the estimated timing (Description WO2013157313A1 Lines 298-313).
However, Motosugi, in the same field of endeavor teaches
…
estimating, based on information on the power transmission system, a timing at which a backlash between the plurality of power transmission components is eliminated (Paragraph [0030]: “The vibration suppression control unit 9b receives …”, Paragraph [0046]: Equation (1), Paragraph [0059]: “…drive wheel angular velocity… is kept below or equal to a predetermined value for a predetermined time, a complete match will be confirmed for ON determination (for example, time Tfb in FIG. 6 represents "the complete match determination timing")…”); and 
…
It should be further noted that the limitations with an electric motor coupled to a drive wheel via a plurality of power transmission components, control method of controlling an electrified vehicle, a feedforward control section configured based on a transfer function simulating vibration transmission characteristics of a power transmission system from the electric motor to the drive wheel, a required torque of the electric motor from a driver, outputting, from the feedforward control section, a base command torque of the electric motor, estimating a timing at which a backlash between the plurality of power transmission components is eliminated and applying, to the base command torque, and a correction torque for reducing a vibration generated in the power transmission system due to elimination of the backlash, in response to an arrival of the estimated timing are analogous to limitations already discussed from independent Claim 1, so Applicant should see the explanations already given for the motivation to modify the disclosure of Oono with the teachings of Motosugi in order to render obvious the claimed invention as per the rejection of Claim 1 above, which will not be repeated for the sake of brevity.
Conclusion

	The Examiner has cited particular paragraphs or columns and line numbers in the references
applied to the claims above for the convenience of the Applicant. Although the specified citations are
representative of the teachings of the art and are applied to specific limitations within the individual
claim, other passages and figures may apply as well. It is respectfully requested of the Applicant in
preparing responses, to fully consider the references in their entirety as potentially teaching all or part
of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by
the Examiner. See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore
& Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S.
851 (1984). See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to
the application as a whole (analogous art), or (c) have significant relevance to one or more specific
limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be
found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular
reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot
determine why any one or more reference/-s has/have been included on a PTO-892, upon request from
the Applicant, the Examiner can provide an explanation within a future Office action and/or during a
future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663